DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
	This is the 1st action in the application in response to the correspondence filed on 1/27/2020.  
	Examiner appreciates Applicant’s time and efforts in the compact prosecution of this Application.  If Applicant sees benefit in an interview or of any further appropriate assistance, Examiner encourages the Applicant to call the number below.

Information Disclosure Statement
	The information disclosure statement(s) (IDS) submitted on 2/25/2020 and 3/1/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claim(s) 1, 3 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lettow (US 2011/0135884).
	As for claim 1, Lettow teaches: 
sheet comprising a flexible support (Fig. 1, flexed substrate)
and a coating and a at least partially covering at least one face of the support (Fig. 1, el. 12), 
the support being made of a support material exhibiting dielectric properties (several paragraphs discuss the support being cardboard or some sort of paper product, e.g., par. [0006], [0027]), 
the coating being made of a coating material different from the support material and exhibiting magneto-dielectric properties or dielectric properties (par. [0011] discusses sheets of graphene).

	As for claim 3, Lettow teaches: 
the coating material exhibiting magneto-dielectric properties (par. [0011], [0062] discusses graphene and/or mixtures which have magneto-dielectric 

	As for claim 5, Lettow teaches: 
wherein the coating partially covers on face of the support (Fig. 2b and 2c read on all the properties of claim 1 and also only partially covers the face of the support.  Further, the claim language requires that the coating partially covers the face and not only partially covers the face.  Therefore, figure 1, as used in the rejection of claim 1, would also read on this limitation.  

	As for claim 8, Lettow teaches: 
comprising a metallic layer at least partially covering one face of the support (Fig. 1; graphene has metallic properties, and therefore may be considered “metallic”).  

	As for claim 11, Lettow teaches comprising a sheet according to claim 1:
the sheet being wound on itself or around a winding axis or folded on itself (Fig. 1 shows the sheet being folded on itself, but not completely; Fig. 3 and 4 read on all the properties of claim 1 as well and show the limitations fully of claim 11).  

	As for claim 15, Lettow teaches method for forming a sheet according to claim 1:
comprising the winding of the sheet on itself around a winding axis, or the folding of the sheet on itself, or the cutting of the sheet into small plates and the stacking of the small plates one on top of the other according to a stacking direction (Fig. 1 shows the sheet being folded on itself, but not completely; Fig. 3 and 4 read on all the properties of claim 1 as well and show the limitations fully of claim 15).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K KIM whose telephone number is (571)272-2870. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JAE K KIM/Examiner, Art Unit 2845                                                                                                                                                                                                        

/GRAHAM P SMITH/Primary Examiner, Art Unit 2845